DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention, as found on the Application Data Sheet, appears to have a typo, in that “Opitcal” should likely be “Optical”.  Appropriate clarification and/or correction are requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1 (and Claims 2–16 which depend therefrom), it is unclear specifically how the recitation “the at least one optical layer has at least one reflection band which includes at least a first part of the visible spectrum and has at least one transmission band which includes at least a second part of the visible spectrum” further limits the optical layer, as no bound or relationship between the reflection and transmission bands is recited, and any material with reflective or transmissive properties would appear to meet the claim limitation.  
Further with respect to Claim 1 (and Claims 2–16 which depend therefrom), the recitation “the absorption spectrum of the at least one switchable layer is adjusted by means of the at least one dye such that the light transmission through the switchable optical device for incident light in the visible spectrum for at least one of the states of the switchable layer is set to a predetermined transmission spectrum” appears to define a method step within the apparatus claim.  It is unclear how the recited method “adjusting” affects the other claimed structure.  That is, the claim limitation will be considered met by a switchable layer including a dye, which is the recited structure.  See MPEP § 2114.  Applicant has not disclosed that the recited method step results in a particular unobvious structure, and it appears prima facie that prior art structures are capable of performing the claimed method.
Claim 3 similarly recites that the absorption spectrum of the dye is “adjusted” and similarly is unclear how the recited method affects the other claimed structure.
Appropriate clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 58095327 (cited in Applicant’s December 10, 2019 IDS, with translation provided by Applicant, “Yamanashi”) in combination with U.S. Patent Application Publication No. 2005/0007505 to Faris et al.
Regarding Claim 1, Yamanashi discloses (see, e.g., Fig. 2 and its corresponding description in the translation) a switchable optical device (Fig. 2) having 
As noted above, Yamanashi does not explicitly disclose that the at least one optical layer has at least one reflection band which includes at least a first part of the visible spectrum and has at least one transmission band which includes at least a second part of the visible spectrum.
Faris discloses a switchable optical device, similar to Yamanashi, and teaches an optical layer, e.g., RCHP, Figs. 2/2A/2B, where the optical layer has at least one reflection band which includes at least a first part of the visible spectrum and has at 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Yamanashi such that the at least one optical layer has at least one reflection band which includes at least a first part of the visible spectrum and has at least one transmission band which includes at least a second part of the visible spectrum, as suggested by Faris, in order to control transmission and reflection modes of the device.
Regarding Claim 2, the combination of Yamanashi and Faris would have rendered obvious that the at least one dye is chosen such that the transmission spectrum of the switchable optical device is color neutral for the visible light spectrum for at least one of the states of the at least one switchable layer (Yamanashi teaches “reducing coloration” and matching the emission spectrum of the luminance substance with the absorption spectrum of the dye, suggesting color neutral).
Regarding Claim 3, the combination of Yamanashi and Faris would have rendered obvious that the absorption spectrum of the at least one dye is adjusted to be complementary to the at least one transmission band of the at least one optical layer in order to obtain the color neutral transmission spectrum (Yamanashi, top two paragraphs of the second page of the translation provided by Applicant).
Regarding Claim 4, the combination of Yamanashi and Faris would have rendered obvious that the at least one switchable layer comprises at least a bright state and a dark state (voltage ON/OFF in Yamanashi; different modes illustrated in Figs. 3, 5, 7, 9 of Faris), wherein for light in the visible spectrum the contrast C defined by C(λ) = B(λ) -TD(λ)) averaged over the visible spectrum is at least 0.5, wherein R is the intensity of light reflected by the switchable optical device, TB is the intensity of light transmitted through the switchable optical device in the bright state and TD is the intensity of the light transmitted through the switchable optical device in the dark state (e.g., Figs. 1 and 3 of Yamanashi; Figs. 2B/4B of Faris).
Regarding Claim 5, the combination of Yamanashi and Faris would have rendered obvious that the layer structure comprises in this order a first transparent substrate (top 3, Fig. 2 of Yamanashi), a first transparent electrode layer (top 2, Fig. 2 of Yamanashi), the at least one switchable layer (4/5, Fig. 2 of Yamanashi), a second transparent electrode layer (lower 2, Fig. 2 of Yamanashi) and a second transparent substrate (lower 3, Fig. 2 of Yamanashi).
Regarding Claim 6, the combination of Yamanashi and Faris would have rendered obvious that the reflection of the at least one optical layer in the at least one reflection band is polarization dependent wherein light of a first linear polarization is reflected stronger than light of a second linear polarization (where Faris teaches circular polarization, but using linear polarization would have been an obvious design variant within the skill of one of ordinary skill in the art at the time of effective filing and would have yielded no more than predictable results).
Regarding Claim 7, the combination of Yamanashi and Faris would have rendered obvious that the at least one optical layer is a cholesteric layer (paragraphs [0261]–[0263] of Faris), the reflection of light in the at least one reflection band being polarization dependent (e.g., RHCP of Faris), wherein light of a first circular polarization is reflected stronger than light of a second circular polarization (e.g., Fig. 2B of Faris).
Regarding Claim 8, the combination of Yamanashi and Faris would have rendered obvious that the cholesteric layer and a quarter wave retarder layer are arranged on one side of the at least one switchable layer, the quarter wave retarder layer facing the at least one switchable layer, the quarter wave retarder changing the transmitted second circular polarization to a linear polarization (e.g., paragraphs [0348] and [0349] of Faris).
Regarding Claim 9, the combination of Yamanashi and Faris would have rendered obvious that the polarization contrast of the at least one optical layer in the at least one reflection band defined as the ratio of the intensity of reflected light of the first polarization and the intensity of reflected light of the second polarization is at least 2 (e.g., Figs. 1 and 3 of Yamanashi; Fig. 2B of Faris).
Regarding Claim 10, the combination of Yamanashi and Faris would have rendered obvious that the at least one switchable layer has a dichroic contrast defined as the ratio of the intensity of transmitted light of a first polarization and the intensity of transmitted light of a second polarization which is orthogonal to the first polarization of more than 2 for the visible spectrum (e.g., Figs. 1 and 3 of Yamanashi; Fig. 2B of Faris) in at least one state and wherein the polarization which is mostly transmitted by the at least one optical layer is in the same polarization for which the most absorption occurs in the at least one switchable layer (e.g., totally reflecting state of Faris, Fig. 15A).
Regarding Claim 11, the combination of Yamanashi and Faris would have rendered obvious that at least 5% of light having a wavelength within the at least one reflective band is reflected by the at least one optical layer (e.g., Fig. 2B of Faris).
Regarding Claim 12, the combination of Yamanashi and Faris would have rendered obvious that at least 90% of light having a wavelength within the at least one transmission band is transmitted by the at least one optical layer (e.g., Figs. 1 and 3 of Yamanashi, Fig. 2A of Faris).
Regarding Claim 13, the combination of Yamanashi and Faris would have rendered obvious that the switchable optical device comprises at least two optical layers (e.g., Figs. 2E1 and 2E2 of Faris).
Regarding Claim 14, the combination of Yamanashi and Faris would have rendered obvious that the at least one optical layer having at least one reflection band which includes at least a first part of the visible spectrum and having at least one transmission band which includes at least a second part of the visible spectrum, is a reflective layer (Yamanashi, reflector 7).
Regarding Claim 15, the combination of Yamanashi and Faris would have rendered obvious a switchable window comprising at least one switchable optical device according to claim 1 (e.g., paragraph [0005] of Faris).
Regarding Claim 16, the combination of Yamanashi and Faris would have rendered obvious a switchable window according to claim 15 as a window in a building or a vehicle (e.g., paragraph [0005] of Faris).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871